In our main opinion filed June 3, 1937, we held that approximately ninety per cent. of the bonds proposed to be refunded were issued under charter provisions *Page 171 
having a tax limit of eight mills on the dollar for such purposes. We further held that a refunding bond contemplates nothing more than an extension of the original obligation under like terms. If it in any way adds to, increases, makes more attractive, or enhances the obligation of the contract in any way not embraced in the original bond, it will be held in violation of Section Six of Article Nine of the Constitution unless approved by a vote of the freeholders.
It is now contended that the Court was in error in holding that ninety per cent. of the bonds proposed to be refunded were issued under a limited tax, but that even if that had been the case under Section 33 of Chapter 12743, Acts of 1927, and subsequent provisions of the Charter of Fort Myers, the said bonds were supported by an unlimited tax and being so, all refunding bonds should be issued subject to redemption by an unlimited tax.
We have reexamined the record and briefs on rehearing and find no reason to recede from or modify anything we said in our main opinion. In our view, the obligation of the bond contract is fixed by law as of the date of the issuance of the bond and under Section Six of Article Nine of the Constitution any change in that contract which amounts to more than an extension of the original obligation must be done by a vote of the freeholders.
The fact that the Legislature subsequently amends the city charter to remove the limited tax provision and substitute in lieu thereof an unlimited tax provision does not remove the requirement for an approving vote of the freeholders under Section Six of Article Nine, such a vote being mandatory in all cases where the obligation of the bond is in any respect changed.
It follows that our former opinion is affirmed on rehearing. *Page 172 
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.